DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the phrase “a production mode having a speed during which the bundler (2) is adjusted” is indefinite for at least one of the following reasons:
it is ambiguous how a speed may be regarded as a period of time during which an action of adjustment may be performed;
in case the mode is intended to be the one “having a speed”, it is equally unclear how a mode can have a speed, as the mode is understood to be a sequence of steps. Furthermore, the speed is recited as being associated with the “circulation unit”, as opposed to being a speed of the “mode”.

Regarding Claims 11 and 16, their scope is ambiguous because of the dependence being unclear (note dependence on a cancelled claim 3). For the purpose of further prosecuting the claim, the preamble will be understood as intended to designate dependence from the independent claim 1 (see related 35 USC 112d discussion below).
Regarding Claim 14, the phrase “wherein the furnace (6) by a defined value” is indefinite, as no verb is present to defined the actual bounds and meets of the limitation. For the purpose of further prosecuting the claim, the phrase will be understood as equivalent to “wherein a temperature of the furnace (6) is lowered by a defined value”.
Furthermore, Claims 2, 4-12, and 14-20 are also rejected as depending from a rejected parent claim (see above).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends (note dependence on a cancelled claim 3). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-12 and 14-16 are rejected under  AIA  35 U.S.C. 103 as being unpatentable over US Pub 20130000256 by Shilling (“Shilling”) in view of US Pub 20040168411 by Christman et al. (“Christman”). For Applicant’s convenience, underlined portions below correspond to modifications presently formulated as necessitated by the most recent amendments, as compared to the previous Office Action. 
Regarding Claim 1, Shilling teaches  a for operating a retraction device (shrink furnace 10 in Fig. 1, where shrinking is understood as representing a retraction, see Title, Abstract) of an automatic bundler 1 (see packages 2 bundled in bundles 3, Para 0033, Fig. 1) that is designed to be used in a facility for processing products (“packaging material 2 filled with the product”, Para 0033) that are delivered as bundles (3) that each group multiple products (2) held together with a retractable film (Para 0033: “after the shrinking-on of the shrink film form packaging units or containers 4 each with a specified number of packaging materials 2”); 
the retraction device being equipped with a retraction furnace (10) comprising at least one heating unit (15) that is designed to heat air of the retraction furnace (10) and at least one air circulation unit (Para 0041: “at least in each case one hot-air generator comprising at least one blower and at least one heating installation allocated to the blower and if applicable at least one additional heating installation”) that is designed to distribute heated air in the furnace (10, Fig. 1, Para 0041);
the method comprising a production mode having a speed (various speeds, including rotation speeds of blowers – see Para 0041: “comprising at least one blower”) during which the bundler (1) is adjusted to be able to produce output and a superficial standby mode that helps save energy (Para 0048: “standby operating status or standby mode with a clearly reduced performance compared to the normal undisturbed operating status”; thus both recited modes being disclosed) ; 
wherein 
the superficial standby mode reduces a speed of at least one air circulation unit as compared to production mode to a [NOT TAUGHT: non-zero] value (Para 0054: “Switching-off of one blower per tunnel zone 14, provided that at least two”, also Para 0061; wherein turning off one blower corresponds to the blower having its speed reduced to a zero value).

Christman teaches – in a similar method of operating a similar apparatus (Abstract) – a reduction of an air circulation blower in a standby mode down to a non-zero value (Para 0007: “forces the shrink tunnel to enter an energy efficient state, where the temperature, blower speed and/or conveyor speed are reduced to a predetermined percentage of the operating levels”). Christman further illustrates one of the non-zero values being for example 40% (Para 0026). Christman teaches that switching from the normal to the standby mode is done automatically (Para 0006 : “power consumption of the shrink tunnel is automatically reduces [sic] by entering an energy efficient mode. In this energy efficient mode, the energy used by certain high power components of the tunnel, such as the heaters and blower, is reduced”)
It would have been obvious to a person of ordinary skill in the art having the teachings of Shilling and Christman before them at the time the application was filed, to modify Shilling’s method to further provide that Shilling’s reduced value of the blower speed is in fact non-zero, i.e. of a predetermined percentage of the normal speed. A person of ordinary skill in the art  would have appreciated the advantage of having the ability to control energy savings and the standby mode in the modified method, as a more gradual reduction with intermediate reduction percentages as taught by Christman (i.e. an improvement over a coarse/crude control between ON at 100% to OFF at 0%, as in Shilling’s), advantageously permitting gentler reduction regime which in turn allow a quicker and more reliable return to operating conditions after an interruption in the normal state.
Regarding the additional limitations amended on 5/28/2021 (“the superficial standby mode lowers a setpoint temperature … and lowering the setpoint temperature … occurs only IF a minimum time … is known”), note that they represent conditional/optional limitations of a method claim, since they are limited in their applicability to events that may, or may not happen contingent to conditions which may, or may not be met (“IF a minimum time … is known”). As such, prior art disclosing all other (non-optional, non-conditional)  limitations reads on the claimed invention and renders the respective method claim unpatentable even thought said prior art may not discuss the options, contingent limitations (see MPEP 2111.04 – II. Contingent Limitations). 
The Applicant may consider alternative ways to recite intended features, as definitive steps executed by the claimed method irrespective of conditions / contingencies which may, or may not apply. 

Regarding Claim 2, Shilling further teaches that the superficial standby mode also comprises lowering a setpoint temperature of the furnace (10) by a predefined value (DELTA_T, for example by 50°C, Para 0050), compared to production mode, to a target value in standby mode (Para 0050: “by around 50.degree. C. below the target operating temperature”).

Regarding Claim 4 and 15-16 (same language, different dependence), Shilling further teaches a transport unit (13, Para 0040) on which the products (2) rest and which travels through the furnace (10), at least one first cooling unit (Para 0042: “cooling installation …first passed onto the cooled conveyor belt 13”) that is designed to cool the transport unit 13 during a return trip, and at least one second cooling unit (17, see dotted profile in Fig. 1) that is designed to cool the bundles (4) at an outlet of the retraction furnace (10); 
with the superficial standby mode also comprising turning off at least one first cooling unit and/or at least one second cooling unit (Para 0049-0053: “With the standby mode, the following …can …be carried out singly or in any combination: … Switching-off of the cooling system in the cooling zone 17 to cool the packaging units or containers 4 and the at least one conveyor belt 13”).

Regarding Claim 5, Shilling further teaches that reduction in the speed of at least one air circulation unit  (see above, also Para 0053) in the superficial standby mode is performed simultaneously to the turning off of at least one first cooling unit and/or at least one second cooling unit (see above, also Para 0054). The simultaneous nature is related to the “measures … triggered … in combination”, per Para 0049, which correspond to the superficial standby mode. 

Regarding Claim 6, Shilling as modified by Christman includes all limitations, including that during the superficial standby mode, the speed of all air circulation units is reduced to a non-zero value (see details in the 35 USC 103 rejection of parent Claim 1, including references to Christman’s exemplary 40% reduction), and a setpoint temperature of the furnace is lowered by a predefined value compared to production mode (lowered by Delta_T, as detailed above, also see Para 0050 ), and 
All of the first cooling unit (Para 0042: “cooling installation …first passed onto the cooled conveyor belt 13”) and second cooling unit (17, see dotted profile in Fig. 1) are turned off (Para 0049-0053: “With the standby mode, the following …can …be carried out singly or in any combination: … Switching-off of the cooling system in the cooling zone 17 to cool the packaging units or containers 4 and the at least one conveyor belt 13”).

Regarding Claim 7, Shilling as modified by Christman includes all limitations, including that the speed of at least one air circulation unit is reduced to a value that ranges from 10 to 90% of the speed in production mode (see details in the 35 USC 103 rejection of parent Claim 1, including references to Christman’s exemplary 40% reduction, which is between 10-90%). 
Additionally and in the alternative, as Christman further teaches that “Power savings percentages” (Para 0025) may vary from 0 to 99 percent, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shilling’s method as previously modified (details above), to further provide that the reduction in the speed of the air circulation unit is in a range including 10-90% (i.e. anticipated by Schilling’s 0-99% “power savings percentage”), since it has been held that where the general conditions of a claim are disclosed in the prior art (savings of energy effected through reduction of speed of the air circulation unit, see above), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation. Additionally and in the 

Regarding Claim 8, Shilling further teaches an extended standby mode (Para 0067: “at least one further standby mode …This additional standby mode …be provided for …a preferably longer duration …a switch into a deeper standby mode,”) said extended standby mode being engaged when during the superficial standby mode, the setpoint temperature of the furnace  is lowered to reach a predefined threshold temperature (Para 0067: “tunnel temperature in the tunnel zones 14 can be lowered even further in comparison to the standby mode triggered by an operating interruption”.). 
Shilling as modified by Christman above does not expressly disclose that during the extended standby mode, all air circulation units (“blowers”, see above) are stopped.
However, given Shilling’s characterization that the extended standby mode requires a more severe reduction in processing parameters (Para 0067: “switch into a deeper standby mode, i.e. …temperature …can be lowered even further in comparison to the standby mode”), it would have been obvious to a person of ordinary skill in the art having the teachings of Shilling and Christman before them at the time the application was filed, to modify Shilling/Christman’s method to further provide that during the extended standby mode, all air circulation units (“blowers”) are switched off (in effect, leveraging the 0% predetermined “Power Savings Percentage” available as taught by Christman, details in the rejection of the parent 

Regarding Claim 9, Shilling further teaches that the retraction device (1) returns to superficial standby mode from extended standby mode when the furnace (10) reaches the setpoint temperature of the furnace (Per Para 0067, because the superficial and the extended standby modes have different temperatures – details above – a change in setpoint temperature is associated with/occurs when/correlates with / the return/switch from the extended to the superficial standby modes (Para 0067).

Regarding Claims 10, Shilling further teaches that the retraction device (10) returns to production mode from superficial standby mode, via at least the following successive steps:  (i) Bringing the setpoint temperature of the furnace (10) back to its value in production mode (Para 0067: “the time at which production is resumed…as the restart-up too, in particular the re-heating-up”; alternatively Para 0056: “return … from standby mode to normal operating status”), (ii) Bringing the speed of all air circulation units back to an operating speed thereof in production mode (Para 0056 and 0062-0063: “The return …to normal operating status…occurs …in the following stages… switching-on of all …hot-air blowers”), and restarting the first and /or second cooling units (Paras 0062-0063: “The return …to normal operating status…occurs …in the following stages… switching-on of all …hot-air blowers”).

Regarding Claim 11, Shilling further teaches that during a return to production mode from superficial standby mode, the setpoint temperature of the furnace (10) is brought back to an operating temperature in production mode making it possible for the furnace (10) to be at the temperature when the bundler (1) is to process the products (2). (Note Paras 0062-0063: “The return …to normal operating status…occurs …in the following stages… switching-on of all …hot-air blowers”, and Para 0056: “The return of the shrink tunnel 10 from standby mode to normal operating status or mode occurs …after a delay due to the time needed for re-heating to the target operating temperature, i.e. with a time delay At2 for example of 2 to 3 minutes. Only after this time delay …are switched back on only once the tunnel temperature has reached the target temperature”;  thus “at the latest at the time” being understood as representing the time calculated by Shilling to correspond to the resumption of full blower service under the production mode, see Paras 0062-0063 with details above).

Regarding Claim 12, Shilling further teaches that during a return to production mode from superficial standby mode (Paras 0056 and 0062-0063, details above), all air circulation units (“blowers”, see above) are brought back to an operating speed thereof in production mode (Paras 0062-0063: “The return …to normal operating status…occurs …in the following stages… switching-on of all …hot-air blowers”), and all of the first and second cooling units are restarted, with this (these) action(s) being carried out no later than when the bundler is to process the products (Note Paras 0062-0063: “The return …to normal operating status…occurs …in the following stages… switching-on of all …hot-air blowers”, and Para 0056: “The return of the shrink tunnel 10 from standby mode to normal operating status or mode occurs …after a delay due to the time needed for re-heating to the target operating temperature, i.e. with a time delay no later than when” being understood as representing the time calculated by Shilling to correspond to the resumption of full blower service under the production mode, see Paras 0062-0063 with details above).

Regarding Claim 14, Shilling further teaches lowering a temperature of the furnace 10 by a predefined value (by Delta_T, as detailed above, also see Para 0050 ), compared to production mode, to a target value in standby mode (specifically, equal to the production mode set temperatures minus Delta_T, per Para 0050), with said lowering of the setpoint temperature being performed simultaneously to reduction in the speed of at least one air circulation unit (see above, also Para 0054). The simultaneous nature is related to the “measures … triggered … in combination”, per Para 0049, which correspond to the superficial standby mode. 

Regarding Claim 17, Shilling as modified by Christman includes all limitations, including that during the superficial standby mode, the speed of at least one air circulation unit is reduced to a value that ranges from 30 to 80% of the speed in production mode (see details in the 35 USC 103 rejection of parent Claim 1, including references to Christman’s exemplary 40% reduction, which is between 10-90%). 
Additionally and in the alternative, as Christman further teaches that “Power savings percentages” (Para 0025) may vary from 0 to 99 percent, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shilling’s method as previously modified (details above), to further provide that the reduction in the speed of the air circulation unit is in a range including 30 to 80 % (i.e. anticipated by Schilling’s 0-99% “power savings percentage”), since it has been held that where the general conditions of a claim are disclosed in the prior art (savings of energy effected through reduction of speed of the air In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation. Additionally and in the alternative, a person of ordinary skill in the art would have appreciated the advantage of having a percentage range of reducing the energy consumption during the superficial standby mode, to appropriately apply commensurate reductions in energy used, as a function of the severity or duration of the interruption in normal operation.

Regarding Claim 18, Shilling as modified by Christman includes most limitations, including that during the superficial standby mode, the speed of at least one air circulation unit is reduced to a non-zero value expressed as a percentage of the speed in production mode (see details in the 35 USC 103 rejection of parent Claim 1, including references to Christman’s exemplary 40% reduction). 
Shilling as modified by Christman does not expressly disclose a range of reduction in blower speed, being of 50-70 %.
However Christman further teaches that “Power savings percentages” (Para 0025) may vary from 0 to 99 percent.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shilling’s method as previously modified (details above), to further provide that the reduction in the speed of the air circulation unit is in a range including 50 to 70 % (i.e. anticipated by Schilling’s 0-99% “power savings percentage”), since it has been held that where the general conditions of a claim are disclosed in the prior art (savings of energy effected through reduction of speed of the air circulation unit, see above), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation. Additionally and in the alternative, a person of ordinary skill in the art would 

Regarding Claim 19, Shilling further teaches an extended standby mode (Para 0067: “at least one further standby mode …This additional standby mode …be provided for …a preferably longer duration …a switch into a deeper standby mode,”) said extended standby mode being engaged when during the superficial standby mode, the setpoint temperature of the furnace  is lowered to reach a predefined threshold temperature (Para 0067: “tunnel temperature in the tunnel zones 14 can be lowered even further in comparison to the standby mode triggered by an operating interruption”.). 
Shilling as modified by Christman above does not expressly disclose that during the extended standby mode, all air circulation units (“blowers”, see above) and transport unit are stopped.
However, given Shilling’s characterization that the extended standby mode requires a more severe reduction in processing parameters (Para 0067: “switch into a deeper standby mode, i.e. …temperature …can be lowered even further in comparison to the standby mode”), it would have been obvious to a person of ordinary skill in the art having the teachings of Shilling and Christman before them at the time the application was filed, to modify Shilling/Christman’s method to further provide that during the extended standby mode, all air circulation units (“blowers”) and transport unit are switched off (in effect, leveraging the 0% predetermined “Power Savings Percentage” available as taught by Christman, details in the rejection of the parent claim above). A person of ordinary skill in the art  would have been 

Regarding Claim 20, Shilling further teaches that the step (ii) (bringing the speed of air circulation units back to the operating speed in the production mode) is executed once the furnace has reached an  operating temperature in production mode (Para 0063: “Re-setting of the tunnel temperature …to the necessary target operating temperature …and switching-on of all …hot-air blowers”).

Response to Arguments
Applicant's arguments filed 5/28/2021, regarding the 35 USC 112b (Pages 7-8), have been fully considered and, in light of the amendments, are persuasive. In light of the amendment, the related rejections have been withdrawn.      Please note new indefiniteness rejections being formulated above, as necessitated by the amendment.
Applicant's arguments regarding the 35 USC 103 rejections of Claim 1 (Pages 8-10) have been fully considered but they are not persuasive because they revolve around the newly amended limitations (last 4 lines of Claim 1) which represent conditional limitations based on whether a condition (IF) has been met or not. As discussed above and as detailed in MPEP 2111.04 – II. Contingent Limitations, the claim remains unpatentable over the prior art disclosing all other (non-optional, non-conditional)  limitations, because the prior art is not required to expressly teach the optional/contingent limitations (“the superficial standby mode lowers a setpoint temperature … and lowering the setpoint temperature … occurs only IF a minimum time … is known”). See details above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731